Citation Nr: 0817577	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for an enlarged 
prostate, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision that denied 
service connection for PTSD, hypertension, and an enlarged 
prostate.

The veteran testified at a videoconference hearing before the 
undersigned in April 2008.  A transcript has been associated 
with the file.

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.

The veteran has indicated that his daughter was born with 
spina bifida as a result of his Vietnam service.  It is 
somewhat unclear as to whether this claim has been 
adjudicated.  If it has not, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran has a clear diagnosis of PTSD; however, PTSD 
has not been attributed to a verified in-service stressor.

3.  Hypertension was not manifest during service or within 
one year of separation; hypertension is not one of the 
enumerated disabilities for which service connection is 
presumed based on herbicide exposure; there is no competent 
medical evidence linking hypertension to herbicide exposure.

4.  An enlarged prostate was not manifest during service; an 
enlarged prostate is not one of the enumerated conditions for 
which service connection is presumed based on herbicide 
exposure; there is no competent medical evidence linking an 
enlarged prostate to herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  An enlarged prostate was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §  1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions with respect to the veteran's claims for 
service connection for PTSD and hypertension, and a letter 
dated in March 2004 fully satisfied the duty to notify 
provisions with respect to his claim for service connection 
for an enlarged prostate.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and informed that additional 
information and evidence was needed to support his claims.  
See Pelegrini II, at 120-121.  The December 2003 letter also 
included a PTSD questionnaire. 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to his 
claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  Further examinations or opinions are not needed on the 
claims because the veteran has failed to provide evidence 
linking either his hypertension or his enlarged prostate to 
service, and he has failed to provide a verified in-service 
stressor on which to base his claim for service connection 
for PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. §§ 3.303, 3.304.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as hypertension, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD specifically 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).

Furthermore, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2007).  In this regard, it 
is noted that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The Board notes that, while the 
presumption of exposure to Agent Orange only applies to 
veterans who served in Vietnam, a veteran's service in Korea 
and other areas outside of Vietnam in which the Department of 
Defense (DOD) has confirmed the use of herbicide agents may 
be considered for purposes of establishing a claim for direct 
service connection.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999). 

Generally, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

a.  PTSD

The veteran contends that he has PTSD as a result of service 
in Vietnam.  Specifically, the veteran asserts that he was 
present during enemy rocket attacks, he witnessed a friend 
lying in the street with his legs blown off, and he observed 
interrogations involving the torture of enemy prisoners.  For 
the reasons that follow, the Board concludes that service 
connection for PTSD is not warranted.

The medical evidence of record, including an August 2007 VA 
therapist's statement, shows that the veteran has a current 
diagnosis of PTSD.  Furthermore, VA examiners have 
consistently linked the veteran's PTSD with his reported in-
service stressors, including being exposed to enemy rocket 
attacks, comforting a friend whose legs had been blown off as 
he lay dying in the street, and observing the graphic torture 
of enemy combatants during interrogations.  Having found that 
the veteran has sufficiently established a diagnosis of PTSD 
for VA purposes and presented medical evidence of an 
association between PTSD and his reported in-service 
stressors, the Board now proceeds to determine whether the 
record contains credible supporting evidence that any of the 
claimed in-service stressors occurred.

The veteran contends that he developed PTSD as a result of 
both combat and non-combat stressors experienced during 
active service.  Where a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1); 38 U.S.C. § 1154(b).  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran's DD214 shows that his military 
occupational specialty (MOS) was clerk typist.  It does not 
show that the veteran received any commendations or awards 
typically awarded primarily or exclusively for circumstances 
related to combat, such as the Combat Infantryman Badge, 
Purple Heart, or any other similar citation.  Thus, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran participated in combat.  See Cohen, 
10 Vet. App. at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

In light of the Board's determination that the veteran did 
not engage in combat with the enemy, his stressor cannot be 
related to combat.  Furthermore, where there is no combat 
experience, or where there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony by itself cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. 128, 142 (1997).  Instead, the Board must 
determine whether the record contains service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Doran, 6 Vet. App. 283 (1994).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's claim for service 
connection.  Specifically, the veteran has been unable to 
recall the names, places, and dates involved in his alleged 
stressors.  In February 2004, the veteran stated that he was 
exposed to rocket attacks and saw an unnamed friend killed in 
Gia Dinh Province some time between June 1968 and September 
1970.  In May 2006, in response to an RO request for more 
detailed stressor information, the veteran replied that he 
had no more specific information with respect to his alleged 
stressors than what he had already submitted.  In June 2006, 
he provided the names of four other veterans who purportedly 
served with him, but who were not directly involved in any of 
the claimed stressor incidents.

In July 2006, the RO issued a formal finding memorandum in 
which it concluded that the information provided by the 
veteran was insufficient for submission to the United States 
Armed Services Center for United Record Research.  The 
memorandum states that for his stressors to be verified, the 
veteran must have provided the approximate location, 
approximate date within 60 days, and the first and last names 
of those killed or injured.  As the veteran had not provided 
this information, stressor verification could not be 
attempted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that it is not an impossible or onerous task 
for veterans who claim entitlement to service connection for 
PTSD to supply the names, dates, and places of events claimed 
to support a PTSD stressor).  The Board further notes that, 
at his April 2008 videoconference hearing, the veteran was 
unable to provide any additional stressor information to aid 
in the verification of his claim.

In sum, the evidence supplied by the veteran in this case is 
insufficient for stressor verification, and the veteran's 
statements are insufficient to verify the stressors by 
themselves.  See Dizoglio, 9 Vet. App. 163 (1996).  Inasmuch 
as the veteran has not submitted evidence showing that he 
engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board 
concludes that service connection for PTSD is not warranted.

b.  Hypertension

The veteran contends that he has hypertension as a result of 
exposure to herbicides in Vietnam.  For the reasons that 
follow, the Board concludes that service connection for 
hypertension is not warranted on either a direct, 
presumptive, or secondary basis.

The medical evidence of record, including VA treatment 
records from 2005, shows that that veteran has a current 
diagnosis of hypertension.  Having conceded that the veteran 
has a diagnosis of hypertension for VA purposes, the Board 
now proceeds to determine whether the veteran's currently-
diagnosed hypertension is the result of service or herbicide 
exposure therein. 

To afford the veteran every possible consideration, the Board 
first considers the claim for service connection for 
hypertension on a direct basis.  The veteran's service 
medical records do not reflect any complaints, findings, 
treatment, or diagnoses of hypertension.  At the veteran's 
separation examination, the examiner noted that the veteran 
was normal in all categories, including heart and vascular 
system, and his blood pressure reading was within the normal 
range.  

The veteran himself concedes that he was not diagnosed with 
hypertension until 1990, almost 20 years after he was 
discharged from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Furthermore, there is no evidence, except the veteran's own 
statements, that associates his hypertension with service or 
with exposure to herbicides therein.  The veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions, and thus his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, there is no competent medical evidence 
establishing that hypertension was manifest during service, 
within one year of separation, or is otherwise related to 
service.  Accordingly, the Board concludes that service 
connection for hypertension is not warranted on either a 
direct or presumptive basis.

Nevertheless, the Board also considers the veteran's claim 
for service connection for hypertension as secondary to 
herbicide exposure.  The veteran's DD Form 214 reflects that 
he had service in Vietnam.  Thus, there is a presumption that 
the veteran was exposed to herbicides as a result of his 
Vietnam service.  However, hypertension is not one of the 
enumerated conditions that would entitle him to a presumption 
of service connection based on herbicide exposure.  See 38 
C.F.R. § 3.307, supra.  In fact, the only evidence of record 
associating the veteran's hypertension with herbicide 
exposure during service is his own medically-uncorroborated 
statements.  As the record is devoid of medical evidence 
finding a link between herbicide exposure and the veteran's 
hypertension, and as 38 C.F.R. § 3.307 does not include 
hypertension among the list of conditions for which service-
connection is presumed subsequent to herbicide exposure, the 
Board concludes that service connection for hypertension is 
also not warranted on a secondary basis.

c.  Enlarged Prostate

The veteran further contends that he has an enlarged prostate 
as a result of exposure to herbicides in Vietnam.  For the 
reasons that follow, the Board concludes that service 
connection for an enlarged prostate is not warranted on 
either a direct or a secondary basis.

The medical evidence of record, including a VA treatment 
report from August 2005, shows that the veteran has a current 
diagnosis of benign prostate hypertrophy (BPH).  Having thus 
conceded a current diagnosis of an enlarged prostate for VA 
purposes, the Board now proceeds to determine whether the 
veteran's enlarged prostate is the result of service or 
herbicide exposure therein. 

To afford the veteran every possible consideration, the Board 
first considers the claim for service connection for an 
enlarged prostate on a direct basis.  The veteran's service 
medical records do not reflect any complaints, findings, 
treatment, or diagnoses of an enlarged prostate.  At the 
veteran's separation examination, the examiner noted that the 
veteran was normal in all categories, including his anus and 
rectum and genitourinary system.

The veteran himself concedes that he was not diagnosed with 
an enlarged prostate until 1994 or 1995, almost 25 years 
after he was discharged from service.  Again, the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability weighs against 
a claim for service connection in this case.  Maxson, supra; 
Shaw, supra.  Furthermore there is no evidence, except the 
veteran's own statements, that associates his enlarged 
prostate with service or with exposure to herbicides therein.  
The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, and thus his 
statements regarding causation are not competent.  Espiritu, 
supra.  In sum, there is no competent medical evidence 
establishing that an enlarged prostate was manifest during 
service or is otherwise related to service.  Accordingly, 
direct service connection for an enlarged prostate is not 
warranted. 

Nevertheless, the Board also considers the veteran's claim 
for service connection for an enlarged prostate as secondary 
to herbicide exposure during service.  The veteran's DD Form 
214 reflects that he had service in Vietnam.  Thus, there is 
a presumption that the veteran was exposed to herbicides as a 
result of his Vietnam service.  However, the evidence shows 
that the veteran has at no point received a diagnosis of 
prostate cancer, and an enlarged prostate is not one of the 
enumerated conditions that would entitle him to a presumption 
of service connection based on herbicide exposure.  See 38 
C.F.R. § 3.307, supra.  In fact, the only evidence of record 
associating the veteran's enlarged prostate with herbicide 
exposure during service is his own medically-uncorroborated 
statements.  As the record is devoid of medical evidence 
finding a link between herbicide exposure and the veteran's 
enlarged prostate, and as 38 C.F.R. § 3.307 does not include 
an enlarged prostate among the list of conditions for which 
service-connection is presumed secondary to herbicide 
exposure, the Board concludes that service connection for 
hypertension is also not warranted on a secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims for service connection, and they must be 
denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an enlarged prostate is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


